--------------------------------------------------------------------------------

 
 
Exhibit 10.3

 
 
[image00002.jpg]
 
 
May 9, 2017


Matthew Kissner
One City Place, Apt. 703
White Plains, NY  10601


Dear Matt:


On behalf of the Executive Compensation and Development Committee ("ECDC") of
the Board of Directors, I am pleased to confirm our offer and your acceptance of
employment with John Wiley & Sons, Inc. as Interim CEO.


As discussed, your employment date will be effective May 8, 2017.  Your salary
will be $32,500 semi-monthly, equivalent to $780,000 annually.


Your annual target incentive is equal to 120% of your base salary, and that
amount will be prorated for the period of time you are in the Interim CEO role. 
Payment of the fiscal year 2018 incentive will be made in July 2018, based on
achievement of Wiley financial goals for the year, and transition goals and
objectives, all to be mutually agreed with the ECDC within 90 days of the start
of the fiscal year.  Your incentive compensation will be payable subject to and
in accordance with the provisions of the FY2018 Executive Annual Incentive Plan.


During the period you are Interim CEO, your cash retainers for Chairman and
Director role(s) will cease.


In September 2017, grant equivalent of $164, 750 will be made in accordance with
the 2014 Director Stock Plan.  During the period you are Interim CEO, you will
not receive stock grants under the Executive Long-Term Incentive Plan.


All compensation is subject to withholding and payroll taxes.


You will be eligible to participate in Wiley's benefits plans in accordance with
Company policy.


For calendar year 2017, you will be eligible for an annual allotment of twenty
(20) days of paid time off plus one floating holiday, accrued 2.5 days per
month.  Paid time off accrual and scheduling will be in accordance with Company
policy.

We look forward to a mutually beneficial relationship; your employment in the
capacity of Interim CEO is "at-will."


Matt, we know that you will contribute significantly to the success of the
Company.  We look forward to working with you in this role.


Please sign and return this letter, and the Agreements and Restrictive Covenants
document, to Wiley.


Sincerely,
Acknowledged and Agreed:
[image1.jpg]
Archana Singh _/s/ Matthew Kissner_______
EVP & Chief Human Resources Officer                      Matthew Kissner
                                      
                                        _5/11/17_________________
           Date

--------------------------------------------------------------------------------

[image00002.jpg]
Agreements and Restrictive Covenants
Intellectual Property Rights
You hereby confirm that inventions, trade secrets and other work product
produced by you or with your participation during the term of your employment
with Wiley, in any form (collectively the "Work Product") shall be deemed work
for hire on behalf of Wiley and you agree that Wiley shall be the sole owner of
the Work Product, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to you. If the Prior Work Product, the Work Product, or any
portion thereof, is deemed not to be Work for Hire, you hereby irrevocably
convey, transfer and assign to Wiley, all rights, in all media now known or
hereinafter devised, throughout the universe and in perpetuity, in and to the
Prior Work Product and Work Product, including without limitation, all of your
right, title and interest in the copyrights and patents thereto, free and clear
of all liens and other encumbrances. You shall make such applications, sign such
papers (including without limitation assignments), take all rightful oaths, and
perform all acts as may be reasonably requested, during or after the term of
your employment, with respect to evidencing ownership of the Prior Work Product
and Work Product. You shall assist Wiley to obtain any registrations covering
Prior Work Product and Work Product assigned hereunder to Wiley and you hereby
irrevocably designate and appoint Wiley and its duly authorized officers and
agents as your attorney in fact, to act for and in your behalf and stead, to
execute and further the prosecution and issuance of registrations thereon with
the same legal force and effect as if executed by you.
Protection of Confidential Information
You acknowledge that during the course of employment with Wiley, you may be
privy to certain confidential information which may be communicated to you
verbally or in writing, relating to Wiley, its businesses, its customers, trade
secrets, know-how, inventions, techniques, processes, algorithms, software
programs, hardware designs, schematics, designs, contracts, customer lists,
financial information, sales and marketing plans, business plans and
information, products, current and potential business partners, customers or
other third parties (collectively, "Third Parties"), or other information which
is not known to the public, and which may include material developed by you. You
acknowledge that all such information is and shall be deemed to be "Confidential
Information" belonging to Wiley or Third Parties. You agree to protect such
Confidential Information from disclosure with the same degree of care that you
normally use to protect your own confidential information, but not less than
reasonable care, shall not divulge any such Confidential Information to anyone
and shall not make use of the same without prior written consent of Wiley. All
Confidential Information is and shall remain the property of Wiley (or the
applicable Third Party), and you shall not acquire any rights therein. At the
conclusion of your employment by Wiley, you shall promptly return all Wiley
materials, including Confidential Information, in your possession and shall not
retain any copies of any such material. In addition, both parties agree that
this agreement is confidential and that neither of us shall disclose its
contents to others without the other's prior approval.
Business Opportunities
Should your role with Wiley expose you to business opportunities that might be
attractive to Wiley as well as to others (including yourself), you agree to give
Wiley consideration of any opportunity before you allow others to consider the
opportunity.
Representations
You hereby represent and warrant that: (a) you have the right to enter into this
Agreement, to grant the rights granted in this Agreement and to perform fully
all their obligations under this Agreement. No consent of any other person or
entity is necessary for you to enter into and fully perform this Agreement and
you have not done and shall not do any act and have not made and shall not make
any grant, assignment or agreement which shall or would likely conflict or
interfere with the complete enjoyment of all of Wiley's rights under this
Agreement; (b) the material contributed by you, including without limitation,
any Work Product, (i) shall not violate or infringe in any way upon the rights
of others, including, without limitation, any copyright, patent, trademark or
other proprietary right or the right of privacy or publicity, (ii) shall not
contain any libelous, obscene or other unlawful matter, and (iii) shall not
violate any applicable law.
Modification
It is the intention of the parties to make these restrictive covenants and
agreements binding to the fullest extent permitted under existing applicable
laws. In the event that any part of any of these restrictive covenants and
agreements is determined by a court of law of competent jurisdiction to be
overly broad or too long in duration or otherwise objectionable, thereby making
the covenants unenforceable, the parties hereto agree, and it is their desire,
that such a court shall substitute a reasonable judicial enforceable limitation
in place of the offensive part of the covenant, and that as so modified the
covenant shall be as fully enforceable as if set forth herein by the parties
themselves in the modified form.
General
This document, those documents expressly referred to herein and other documents
of even date herewith embody the complete agreement and understanding among the
parties and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way. This document may be signed in one or
more counterparts, each of which once signed shall be deemed to be an original.
All such counterparts together shall constitute one and the same instrument.
For Wiley


[image1.jpg]
By:_____________________________                  __/s/ Matthew
Kissner____________
Archana Singh Matthew Kissner
EVP & Chief Human Resources Officer




_________                  _5/11/17______
Date   Date

